Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Requirement for Restriction/Election mailed on 07/02/2020 has been withdrawn in view of Applicant’s remarks filed on 07/02/2020.

Claim Objections
Claims 1 and 9 is objected to because of the following informalities:  
“the distance” in claim 1 line 6 should read “a distance”
“The device according to one of of claim 8” should read “the device according to claim 8”
Examiner also notes that the claims appear to be a direct translation from a foreign language and review is needed to correct numerous errors including but not limit to those pointed out by Examiner above. Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the transanal balloon section and/or the preanal balloon section is pre-formed into a conical shape” and “the catheter shaft has a waist” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the fingers gripping the catheter during insertion” in lines 5 – 6.  There are insufficient antecedent basis for these limitations in the claim.  Applicant is advised to amend the limitation to say “a user’s fingers during insertion” in order to overcome the insufficient antecedent basis issue as well as avoid positively recitation of a human’s anatomy part in the claim.

Claim 5 recites “an inflatable balloon” in lines 1 – 2.  Examiner is unsure if this inflatable balloon in claim 5 is the same as the inflatable balloon already recited in claim 1.  For examination purposes, Examiner will consider these two limitations to be referring to the same inflatable balloon.
Regarding claim 6, the phrase “"especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase “"for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase “"especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase “"especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation “the proximally adjoining radially enlarged balloon section” in line 8.  There are insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the proximal balloon fixation line” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the tube connection” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the non-expanded filled state,” “the axial extent,” “the respective inversions,” “the length of the middle, tapered balloon section”.  There are insufficient antecedent basis for these limitations in the claim.
Regarding claim 24, the phrase “"or alternatively, less preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 repeatedly uses the words “apex” and “the apex” without properly reciting each apex.  It is unclear whether the claim is referring to a single apex or multiple apexes.  An example of acceptable languages would be “a first apex” and “a second apex.” 
Claim 26 recites the limitation “the duct of the catheter shaft,” “the tubing,” and “the fluid container”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitation “the tube” and “the tip”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitation “the inflow catheter”.  There is insufficient antecedent basis for this limitations in the claim.
Claim 32 recites the limitation “the balloon filling conduit”.  There is insufficient antecedent basis for this limitations in the claim.
Examiner also notes that the claims appear to be a direct translation from a foreign language and review is needed to correct numerous errors including but not limit to those pointed out by Examiner above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 14, 16 – 22, 25, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (U.S. 2007/0213661) in view of Nestenborg (U.S. 7,122,025).
Regarding claims 1 and 2, Gobel teaches a device for transanally introducing an infusion into the rectum or colon of a patient (Figure 6A), said device comprising a catheter with a catheter shaft ( 1, Figure 6A) and an inflatable balloon (5/6, Figure 6A).
However, Gobel does not teach that wherein, to ensure the most practicable and save catheter insertion possible, the catheter shaft is equipped in the proximal, preanal region with one, two or more gripping depressions, to accommodate the fingers gripping the catheter during insertion, whereby the distance between the catheter tip and the gripping depressions is equivalent to the correct and save insertion depth of the catheter (claim 1); wherein the gripping depressions of the catheter, upon guiding the catheter in with the patient's fingers, restrict the movement of the catheter, when the fingers in the gripping depressions abut the anus, and therefore are useful for a patient with no sensitivity in the pelvic or anal region to avoid uncontrolledly deep insertion of the catheter (claim 2).
Nestenborg teaches a device for insertion into the rectum similar to Gobel and the current application, further including that wherein, to ensure the most practicable and save catheter insertion possible, the catheter shaft is equipped in the proximal, preanal region with one, two or more gripping depressions (15, Figure 3), to accommodate the fingers gripping the catheter during insertion, whereby the distance between the catheter tip and the gripping depressions is equivalent to the correct and save insertion depth of the catheter (claim 1); wherein the gripping depressions of the catheter, upon guiding the catheter in with the patient's fingers, restrict the movement of the catheter, when the fingers in the gripping depressions abut the anus, and therefore are useful for a patient with no sensitivity in the pelvic or anal region to avoid uncontrolledly deep insertion of the catheter.  Examiner notes that the limitation wherein the gripping depressions of the catheter, upon guiding the catheter in with the patient's fingers, restrict the movement of the catheter, when the fingers in the gripping depressions abut the anus, and therefore are useful for a patient with no sensitivity in the pelvic or anal region to avoid uncontrolledly deep insertion of the catheter” is being considered to be functional and the gripping depressions as taught by Nestenborg is capable of performing such function. Examiner further notes that it would be obvious to one having ordinary skill in the art at the time the invention was made that in the combined system of Gobel and Nestenborg, the distance between the catheter tip and the gripping depressions is equivalent to the correct and safe insertion depth of the catheter and that the gripping depressions of the catheter, upon guiding the catheter in with the patient's fingers, restrict the movement of the catheter, when the fingers in the gripping depressions abut the anus, and therefore are useful for a patient with no sensitivity in the pelvic or anal region to avoid uncontrolledly deep insertion of the catheter since Nestenborg discusses avoiding too deep penetrations in Col. 5, line 13 – 17.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Nestenborg (the gripping depressions) in an area in the proximal, preanal region of the device of Gobel, whereby distance between the catheter tip and the gripping depressions is equivalent to the correct and save insertion depth of the catheter, in order to aid gripping the device during insertion into the anal cavity (Col. 4, lines 58 – 60).
Regarding claim 3, Gobel teaches that the catheter shaft has a waist (section T, Figure 6A) in the region of its transanal placement inside the anal canal.  Examiner is interpreting the catheter shaft is including the balloon and the balloon has a waist section (section T as shown in Figure 6A).  Examiner also notes that it appears that the balloon in Applicant’s disclosure has the waist section instead of the catheter shaft (see Figures 1a, 1d, 2, 3, and 7a of the current application).
Regarding claim 4, Gobel and Nestenborg teaches the device as claimed in claim 3 as seen above.  Examiner notes that in the combined system of Gobel and Nestenborg, the waist (section T, Figure 6A) can be positioned in a suited, distal distance from the gripping depressions (as discusses above in the combined system of Gobel and Nestenborg), ensuring that when the catheter is inserted to the level of the gripping depressions, the catheter waist is snugly positioned inside the anal canal in order to ensure that the insertion is at a safe depth as discussed by Nestenborg in Col. 4, lines 58 – 60 and into the appropriate position as shown in Figure 6A of Gobel.
Regarding claim 5, Gobel teaches that the catheter comprises an inflatable balloon arranged at the catheter shaft, wherein the inflatable balloon comprises a distal terminal balloon section of larger radius (section with diameter D as shown in Figure 6) and generally spherical or discoid shape, and, disposed proximal to this distal terminal balloon section, a tapered balloon section having a reduced radius (section with diameter D6 as shown in Figure 6), the tapered balloon section of the device being adapted to be placed transanally, such that the enlarged distal terminal balloon section is placed intrarectally, wherein the balloon is fixed onto the catheter shaft only at fixation points located at the ends of the balloon (points 11 and 12 as shown in Figure 6A), wherein both balloon ends taper approximately to a shaft dimension of the catheter shaft supporting the balloon (as shown in Figure 6a).
Regarding claim 6, Gobel teaches that the catheter balloon, especially the tapered balloon section, terminates flush with the anus (as shown in Figure 6a).
Regarding claim 7, Gobel and Nestenborg teach claim 6 as seen above.  Examiner notes that it would be obvious to one having ordinary skill in the art at the time the invention was made that in the combined system of Gobel and Nestenborg, the one, two or more gripping depressions (15 as taught by Nestenborg as discussed above) of the catheter shaft can be disposed proximally adjacent the end of the catheter balloon, especially with the end of the catheter balloon terminating flush with the anus. Examiner notes that the limitation “especially with the end of the catheter balloon terminating flush with the anus” is being considered as functional language and that the combination of Gobel and Nestenborg as discussed above can perform such function.
Regarding claim 8, Gobel teaches that the tapered, transanal balloon section is extended into a preanal balloon section (Figure 6A shows the balloon extend from inside the patient to the outside of the patient).
Regarding claim 9, Gobel teaches that the transanal balloon section and/or the preanal balloon section is pre-formed into a conical shape, with a distal end and a proximal end, wherein the pre-formed diameter at the proximal end of the conical balloon section is larger than the pre-formed diameter at the distal end of the conical balloon section (as shown in Figure 6A and the annotated Figure below).
However, Gobel and Nestenborg do not specify that wherein the pre-formed diameter at the proximal end of the conical balloon section is larger than the pre-formed diameter at the distal end of the conical balloon section for example at least 1.2 times larger, especially 1.5 times larger, in particular 1.8 times larger (Gobel and Nestenborg do not specify the specific ratios).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the size of the proximal portion to be at least 1.2 times larger, especially 1.5 times larger, in particular 1.8 times larger than the size of the distal portion, for the purpose of ensuring that the device will stay in place, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Examiner notes that Gobel also discusses the ranges of diameter for each balloon section in paragraph [0060].

    PNG
    media_image1.png
    393
    575
    media_image1.png
    Greyscale


Regarding claim 10, Gobel teaches that the enlarged distal terminal balloon section being adapted to be placed intrarectally (paragraph [0048] discusses the characteristics of the distal balloon 5) and the tapered balloon section being adapted to be placed transanally (paragraph [0051] discusses the characteristics of the proximal balloon 6) are manufactured separately (as discussed in paragraphs [0048] and [0051]). 
However, Gobel and Nestenborg do not specify that the two sections of the balloon are made from different materials or with different compliance and elasticity characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the two balloon sections different from each other, in order to satisfy their unique purpose (anchoring on the outside of the patient and positioning inside the patient), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 11, Gobel teaches that the tapered balloon section being adapted to be placed transanally has less volume-expandable characteristics and/or less elasticity than the enlarged distal terminal balloon section being adapted to be placed intrarectally (paragraph [0060] and Figure 6A shows diameter D of the distal portion to be larger than the diameter DT or D6 of the transanal portion).
Regarding claim 12, Gobel teaches that the inflatable balloon has a waisted shape (waisted shaped at the portion designated as T in Figure 6A), comprising the distal terminal balloon section of larger radius and generally spherical or discoid shape (portion with diameter D as shown in Figure 6A), a proximal terminal balloon section of larger radius and generally spherical or discoid shape (portion with diameter D6 as shown in Figure 6A), and, disposed between them, the tapered balloon section having a reduced radius (portion with diameter DT as shown in Figure 6A), wherein the tapered balloon section of the device being adapted to be placed transanally, such that the enlarged distal terminal balloon section is placed intrarectally and the proximally adjoining radially enlarged balloon section is placed extracorporeally (as shown in Figure 6A), especially preanal.  Examiner notes that the limitation “especially preanal” is not being considered as it renders the claim indefinite as explained above.  Further, even if the limitation does not render the claim indefinite, Gobel teaches that the proximally adjoining radially enlarged balloon section is placed extracorporeally, especially preanal (as shown in Figure 6A).
Regarding claim 13, Gobel and Nestenborg teaches claim 12 as seen above.  Examiner notes that in the combined system of Gobel and Nestenborg, the proximal, radially enlarged balloon section can be placed extracorporeally or preanal extends, in the uninflated state of the balloon, in a pocket-like manner over the gripping depressions in order to protect the gripping depressions as well as reduce the profile of the device prior to use.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the proximal, radially enlarged balloon section can be placed extracorporeally or preanal extends, in the uninflated state of the balloon, in a pocket-like manner over the gripping depressions for the purpose of protecting the gripping depressions as well as reduce the profile of the device prior to use, since applicant has not disclosed that having the proximal, radially enlarged balloon section can be placed extracorporeally or preanal extends, in the uninflated state of the balloon, in a pocket-like manner over the gripping depressions provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the proximal, radially enlarged balloon section can be placed extracorporeally or preanal extends, in the uninflated state of the balloon, in a pocket-like manner over the gripping depressions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 14, Gobel and Nestenborg teach the device according to claim 5 as seen above.
Examiner notes that in the combined system of Gobel and Nestenborg, the gripping depressions can be disposed on the shaft in direct proximal adjacency to the proximal balloon fixation line in order to ensure a safe depth of insertion.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the gripping depressions are disposed on the shaft in direct proximal adjacency to the proximal balloon fixation line for the purpose of protecting the gripping depressions as well as reduce the profile of the device prior to use, since applicant has not disclosed that having the gripping depressions are disposed on the shaft in direct proximal adjacency to the proximal balloon fixation line provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the gripping depressions are disposed on the shaft in direct proximal adjacency to the proximal balloon fixation line, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 16, Gobel teaches that the ends of the inflatable balloon are fixed on the outer jacket surface of the catheter shaft such that, at a transanally placement of the balloon in situ, the balloon waist seals inside and against the anal canal in a radial direction on all sides (as shown in Figure 6A).
Regarding claim 17, Gobel teaches that at a transanally placement of the balloon in situ, the axis of the catheter shaft can be displaced inside the anal canal by a tug or push on the tube connection through which the catheter is guided in (Figure 6A and discussed in paragraphs [0060] and [0062]).  Examiner notes that the placement of the device would be displaced inside the anal canal by tug or push on the tube connection through which the catheter is guided in.
Regarding claim 18, Gobel teaches that as the balloon is filled, the two radially enlarged balloon sections move toward each other in opposite axial directions, especially they can be drawn over the middle tapered balloon section (Figure 6A, paragraphs [0060] and [0062]).
Regarding claim 19, Gobel teaches that as the balloon is filled, the distal tip of the catheter shaft, in its non-displaced resting state, retracts into a protected, injury-preventing position inside the intrarectal balloon section and, especially, in so doing comes to lie entirely proximally of a distal apex of a circle about a center point which is located on an axis of symmetry and whose tangent in an inflection point corresponds to a tangent to the non-invaginated longitudinal section of the balloon (as shown in Figure 6A).
Regarding claim 20, Gobel teaches that the distal tip of the catheter shaft in its non-deflected, resting state (UZ as shown in Figure 6A) comes to lie entirely proximally of a plane which is intersected perpendicularly by the axis of symmetry and which is fully tangent distally to the intrarectal balloon section.
Regarding claim 21, Gobel teaches that the middle, tapered balloon section is separated from each of the approximately spherical or discoid balloon sections by a respective inflection point of the cross-sectional radius and in the non-expanded filled state has an axial length (A) that is preferably larger than its minimum diameter (Figure 6A). 
Regarding claim 22, Gobel teaches that in the non - expanded filled state (UZ, Figure 6A), the invaginated or inverted balloon ends each have an axial extent that is preferably greater than their minimum diameter (Figure 6A).
Regarding claim 25, Gobel teaches that even upon axial deflection of the catheter shaft toward the bowel in response to forces that typically occur during use, the catheter tip does not move more than a distance (W) beyond the apex of the forward balloon radius, and distance (W) is obtained from the distance between apex and apex , apex being defined as the forward intersection point of the axis (X) of symmetry with a circle of diameter (D) around a center point on the axis (X) of symmetry at the level of the attachment of the intrarectal balloon section to the catheter shaft (Figure 6A and paragraph [0060]).
Regarding claims 30 and 31, the catheter of Gobel is understood to be disposable (as virtually anything can be disposed of) and is interpreted to be connectable via a filling conduit to a reusable filling device with a manometer indicating balloon filling pressure comprising a scale on which the filling pressure ranges are specified by markings. Examiner notes that the claim merely requires the catheter to be "connectable" to a reusable filling device, but does not positively recite any structure of the refilling device itself. The catheter would be capable of connection to numerous other components, including filling devices, if such devices were fitted with connectors to connect to such catheter.

Claim(s) 15, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (U.S. 2007/0213661) in view of Nestenborg (U.S. 7,122,025), and in view of Hirszowicz (U.S. 2009/0171278).
Regarding claim 15, Gobel and Nestenborg teach claim 5 as seen above.
Gobel and Nestenborg teaches the device according to claim 5.
Gobel also teaches that the distal end of the inflatable balloon, beginning at an inflection point of its longitudinal section, are inwardly invaginated, or inverted, and in the inverted or invaginated state is fixed on the outer jacket surface of the catheter shaft (at point 10 as shown in Figure 6a).
However, Gobel and Nestenborg does not teach that the proximal end of the inflatable balloon, beginning at an inflection point of its longitudinal section, are inwardly invaginated, or inverted, and in the inverted or invaginated state is fixed on the outer jacket surface of the catheter shaft.
Hirszowicz teaches a balloon catheter device similar to Gobel, Nestenborg, and the current application, further including that the proximal end of the inflatable balloon, beginning at an inflection point of its longitudinal section, are inwardly invaginated, or inverted, and in the inverted or invaginated state is fixed on the outer jacket surface of the catheter shaft (Figure 5B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the balloon as taught by Gobel in the same manner as taught by Hirszowicz since the invaginated or inverted fixation was a well-known method to fix a balloon to a catheter shaft and such manner would enable the balloon to take on a more rounded shape.
Regarding claim 23, Gobel, Nestenborg, and Hirszowicz teach a balloon catheter with two inversion points similar to the explanation regarding claim 15.
Further, in the combined system of Gobel, Nestenborg, and Hirszowicz, it would be obvious to one having ordinary skill in the art at the time the invention was made that in the non-expanded filled state, the sum of the axial extents (B1, B2) of the respective inversions of the two balloon ends are at least equal to the length of the middle, tapered balloon section (A):B1 + B2 > A (also based on the measurements disclosure in paragraph [0060]).
Regarding claim 24, Gobel, Nestenborg, and Hirszowicz teach claim 5 and teach a balloon catheter with two inversion points similar to the explanation regarding claim 15.
 Further, in the combined system of Gobel, Nestenborg, and Hirszowicz, it would be obvious to one having ordinary skill in the art at the time the invention was made that the catheter tip projects by a dimension (C) past the forward fixation line of the forward balloon end on the catheter shaft, preferably characterized in that the inversion depth (B) is greater than or equal to half of length (A) plus the length (C) of the projecting tip piece: B1 = B2 A/2 + C, or alternatively, less preferably: B1 = B2 A/2 + C/2 (also based on the measurements disclosure in paragraph [0060]).

Claim(s) 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (U.S. 2007/0213661) in view of Nestenborg (U.S. 7,122,025), and in view of Arkinstall (U.S. 2003/0220621).
Regarding claims 26 and 27, Gobel and Nestenborg teach claim 1 as seen above.
However, Gobel and Nestenborg does not teach that inserted in the duct of the catheter shaft, or integrated into the tubing, which connects the catheter shaft with the fluid container, there is a non-return element that prevents any retrograde backflow of fluid directed away from the patient through the catheter (claim 26);  the non-return element in the duct is a thin-walled tube element having a wall thickness of few micrometers, preferably 5 to 15 micrometers, and having the diameter of the duct, wherein the distal end of the tube lies freely in the duct over a length of approximately 5 to 10 mm and its proximal end is sealingly connected to the inner wall of the duct, thereby ensuring that the tube element opens in the presence of a flow of medium through the duct toward the tip and the tube element closes by collapsing in the presence of flow in the opposite direction (claim 27).
Arkinstall teaches a device for introduction into a rectal cavity similar to Gobel, Nestenborg, and the current application, further including that inserted in the duct of the catheter shaft, or integrated into the tubing, which connects the catheter shaft with the fluid container, there is a non-return element (46, Figure 4) that prevents any retrograde backflow of fluid directed away from the patient through the catheter (paragraphs [0031] and [0033]); The non-return element is a thin-walled tube element having a diameter of the duct, such that the distal end of the tube lies freely in the, and the tube proximal end is sealingly connected to an inner wall of the duct, thereby ensuring that the tube element opens in the presence of a flow of medium through the duct toward a tip thereof, and the tube element closes by collapsing in the presence of flow in an opposite direction (paragraphs [0031] and [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Arkinstall with the combined system of Gobel and Nestenborg in order to prevent leakage of waste or other fluid proximally out of the catheter (see also Arkinstall at para [0031]).
Further, while Arkinstall does not appear to disclose the wall thickness or the length of the non-return element, such values are considered to be optimized based on routine experimentation and/or the physical requirements of the patient and thus a skilled artisan would have found it obvious to use or find such values at the time of the invention.

Claim(s) 28, 29, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gobel (U.S. 2007/0213661) in view of Nestenborg (U.S. 7,122,025), and in view of Clayton (U.S. 4,403,982).
Regarding claims 28 and 29, Gobel and Nestenborg teach claim 1 as seen above.
However, Gobel and Nestenborg do not teach that the inflow catheter according to the invention is connected by a fixed tube connection to a preferably bag-like container for the irrigation fluid as a ready-to-use,disposal product (claim 28); the fixed tube connection is equipped with a breakable seal and/or with a non- return valve (claim 29).
Clayton discloses a system for introduction to an anal or rectal cavity similar to Gobel, Nestenborg, and the current application, further including a fixed tube connection to a bag-like container (11, Figure 1) for holding irrigation fluid as a ready to use, disposal product; the fixed tube connection is equipped with a breakable seal (clamp 25, Figure 1). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the device of Gobel and Nestenborg to incorporate a fixed tube connection to a baglike container similar to the disclosure of Clayton in order to provide therapeutic fluid to the patient (abstract).
Regarding claim 32, Gobel and Nestenborg teach claim 5 as seen above.
However, Gobel and Nestenborg do not teach that a valve element that limits the balloon pressure and is disposed in or on a reusable filling device or is integrated into the balloon filling conduit of the preferably single-use catheter or into the catheter-bag unit.
Clayton discloses a system for introduction to an anal or rectal cavity similar to Gobel, Nestenborg, and the current application, further including a syringe for filling the device with inflation medium, comprising a valve situated at the syringe (see Abstract).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the device of Gobel and Nestenborg to incorporate a valve situated at a filling device for limiting balloon pressure, in order to control the pressure delivered to the balloon without causing an over-pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783